DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges submission of the amendment and arguments filed on May 42, 2022.  Claims 1 – 5 and 7 – 19 are currently pending in the application. Claims 1, 10, 11 and 13 have been amended by the applicant.  The examiner withdraws rejection of claims 1, 10, 11 and 13 are rejected under 35 U.S.C. § 112(a). 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Will Cribbs (Reg. No. 80,788) on August 25, 2022.

Claim 11 has been amended to recite: 
Claim 11, line 8, “wherein the dynamic clamp circuit is disposed on the surface”, has been replaced with - - wherein the dynamic clamp circuit is disposed on the surface and configured to sense the commands from the voltage controller - -.


Allowable Subject Matter
Claims 1 – 5 and 7 – 19 are allowed.
Applicant has amended independent claims 1 and 11 in response to the office action mailed on March 07, 2022.  The amendment and arguments found on pages 5-8 of the response are sufficient to overcome the previous rejection.  As a result of Applicant’s amendment, the previous rejection has been overcome and the application is now in condition for allowance.  
Huh (US 2018/0097466 A1) teaches a dynamic clamp circuit (88 – Fig. 2) ([0028] lines 25-30 “The synchronization circuitry 44 may include a crowbar circuit, a clamp circuit, a dynamic brake circuit 88, or any combination thereof. As discussed in detail below, the crowbar circuit, the clamp circuit, or the dynamic brake circuit 88 may facilitate dissipation of energy generated by backspin of the motor 30”) disposed on the surface (18 – Fig. 1). However, fails to teach that dynamic clamp circuit is configured to sense the commands from the voltage controller.

The following is an examiner's statement of reasons for allowance:
With regard to claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “a dynamic clamp circuit configured to sense the commands from the voltage controller”.
Claim(s) 2 – 5 and 7 – 10 are allowed by dependence on claim 1.

With regard to claim 11, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “wherein the dynamic clamp circuit configured to sense the commands from the voltage controller”.
Claim(s) 12 – 19 are allowed by dependence on claim 11.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Sonne (US 2019/0157861 A1) teaches an overvoltage protection circuit, particularly in system where the load is remote from a regulated power supply and relates to an electric power supply system comprising such overvoltage protection circuit. The invention further relates to a downhole tractor comprising such overvoltage protection circuit, and to a tethered subsea vehicle comprising the overvoltage protection circuit.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.

/N.B./Examiner, Art Unit 2836

							/JARED FUREMAN/                                                                                 Supervisory Patent Examiner, Art Unit 2836